Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-40 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 27 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat 10592710 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andrew D. Kasnevich (Reg. No.: 59436) on 27 August 2021.
The application has been amended as follows: 

AMENDMENTS TO THE TITLE
Please amend the title as set forth below:

SYSTEMS AND METHODS FOR APPLET COMMUNICATION

AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions, and listings, of claims in the application:

21.  (Currently Amended) A contactless card communication system, comprising:
a contactless card including a processor and a memory, the memory containing a first applet and a second applet, wherein:
the first applet is configured to access one or more parameters, wherein the one or more parameters include 
the contactless card is configured to update the counter based on one or more failed read attempts of the contactless card, and
the first applet is precluded from data communication external to the contactless card by the second applet; and
an application comprising instructions for execution on a device, the application in data communication with the contactless card via the second applet,
wherein the second applet is configured to retrieve one or more parameters from the first applet via [[a]] an interface, and
wherein the second applet is configured to transmit the one or more parameters to the application.

23.	(Currently Amended) The contactless card communication system of claim 21, wherein the contactless card comprises one or more additional applets and each of the one or more additional applets comprises offline verification data.

27.	(Currently Amended) The contactless card communication system of claim 21, wherein the one or more parameters include at least one selected from the group of a primary account number sequence number, a card verification number, a signature, an expiration date, a chip verification code, a contactless card.

	32.	(Currently Amended) A method of communicating with a contactless card, comprising:  
	establishing communication via an interface between a first applet and a second applet contained in a memory of a contactless card;
retrieving, by the second applet, verification data from the first applet via the interface,
wherein the verification data includes 
wherein the counter is updated based on one or more failed read attempts of the contactless card;
	retrieving, by the second applet, offline verification data associated with a user of the contactless card from one or more additional applets;
	establishing communication between the second applet and an application;
	transmitting, via one or more shareable objects, the verification data from the second applet to the application; and 
	authenticating the verification data by the application.

34.	(Currently Amended) The method of communicating with a contactless card of claim 32, further comprising precluding the first applet from data communication external to the contactless card by the second applet. 

contactless card from one or more additional applets of the contactless card.

38. 	(Currently Amended) The method of communicating with a contactless card of claim 32, wherein the verification data includes at least one selected from the group of a primary account number sequence number, a card verification number, a signature, an expiration date, a chip verification code, a personal identification number, and information relating to a transaction associated with the contactless card.  

40.	(Currently Amended) A contactless card, comprising: 
	a processor;
a memory containing a first applet[[,]] and a second applet, 
	an interface[[; and]], wherein:
the first applet is configured to access one or more parameters, wherein the one or more parameters include a counter,
the contactless card is configured to update the counter based on one or more failed read attempts of the contactless card,
and
. 

Allowable Subject Matter
Claims 21-40 are allowed.
The claims are directed to novel and non-obvious contactless card communication systems, methods and contactless cards that require, at least in part, the first applet is configured to access one or more parameters, wherein the one or more parameters include a counter, the contactless card is configured to update the counter based on one or more failed read attempts of the contactless card, and the first applet is precluded from data communication external to the contactless card by the second applet; and an application comprising instructions for execution on a device, the application in data communication with the contactless card via the second applet, wherein the second applet is configured to retrieve one or more parameters from the first applet via an interface, and wherein the second applet is configured to transmit the one or more parameters to the application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN B SCHWARTZ/               Primary Examiner, Art Unit 2435